DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 2, 6, 9, 16-20 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kulstad et al. (US 2012/0265172), hereafter Kulstad, in view of Ginsburg et al. (US 2001/0005791), hereafter Ginsburg.
Regarding claim 1, Kulstad teaches a temperature management system (title “Devices and Methods for Controlling Patient Temperature”), the system comprising an esophageal heat transfer device (see for example heat transfer device 102/200/300 and [0087] which states “An esophageal heat transfer device of the present technology is portable, relatively easy to use, and can be inserted into a patient’s esophagus by a single health care provider…”) including at least one lumen that provides a flow path for a heat transfer medium (see for example [0119-0120]) and a heat transfer region (see for example 310, [0141] and [0090] which states “Heat transfer devices of the present technology can have a heat transfer region having a diameter of, for example, about 1.0 to about 2.0 centimeters.”), wherein the heat transfer region has a diameter of about 1.0 to 2.0 centimeters ([0140] which states “The outside diameter of the heat transfer medium supply tube 310 can be, for example, about 1.0 to about 2.0 centimeters.  In a particular embodiment, the outside diameter of the heat transfer medium supply tube 310 is about 1.4 centimeters.” [0090] which states “Heat transfer devices of the present technology can have a heat transfer region having a diameter of, for example, about 1.0 to about 2.0 centimeters.”), a reservoir (Fig. 1) for storing the heat transfer medium (106), and a heat exchanger (104 and [0117] which states “The heat exchanger 104 may be any of conventionally designed heat exchanger 104s.”) configured to regulate temperature of the heat transfer medium ([0117]), wherein the heat exchanger comprises a pump (118) for circulating the heat transfer medium ([0118] which states “A pump 118 may be employed to circulate the heat transfer medium 106 through the network of tubular structures 108…”).  Kulstad additionally teaches that the heat transfer device can be capable of cooling at a rate of about 0.5oC/hr to about 2.2oC/hr ([0113]) at oC/hr to about 2.4oC/hr to a rate of 1.2oC/hr to about 1.8oC/hr ([0051-0053, 0113]) and control of the rate at which the subject approaches the target temperature ([0053, 0113]).  Kulstad teaches that increasing the length and/or circumference of the heat transfer region of the device, and therefore the surface area of the heat transfer region, improves the speed and efficiency at which the patient is cooled or heated (or re-warmed) ([0091]).  
However, Kulstad is silent with respect to wherein the heat exchanger consumes less than 100 Watts to achieve a cooling rate for core body temperature of 1.0oC/hour in a subject having a mass of about 75 kg.  
Ginsburg discloses an analogous temperature management system ([0024] heat exchange catheter systems to heat or cool a region of the body, [0089] which states “A catheter of the present invention may be designed and configured to optimize the rate of heat transfer) as well as discusses the considerations for the necessary level of power needed to achieve a rate of temperature change of about one or two degrees Celsius per hour and therefore the size of the power supply required by the system ([0089]).  Ginsburg goes on to teach that the power needed can be estimated for a person having a body mass of 75 kg and a specific heat of 4186 Joules/oC-Kg then a warming rate of 1oC/hr will require the catheter to transfer heat to the patient at a rate of about 87 Watts ([0093]).  Ginsburg acknowledges that for a variety of reasons, including the initial assumptions that a patient’s internal system would produce an amount of heat equal to that lost to the environment, this estimation may be too low ([0093]).  To induce hypothermia, sufficient heat will need to be removed to lower the temperature of the target tissue, or in the case of whole body hypothermia, to remove more heat than is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat exchanger consume less than 100 Watts to achieve a cooling rate of 1oC/hour in a subject having a 
Regarding claim 2, the combination of Kulstad and Ginsburg teaches the invention substantially as claimed, as set forth above for claim 1.  The combination of Kulstad and Ginsburg is silent regarding wherein the heat exchanger consumes about 72 Watts to achieve the cooling rate for core body temperature of 1.0°C/hour in the subject having the mass of about 75 kg.  
For the same reasoning as set forth above with respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat exchanger consume about 72 Watts to achieve a cooling rate of 1oC/hour in a subject having a mass of about 75 kg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6, the combination of Kulstad and Ginsburg teaches the invention substantially as claimed, as set forth above for claim 1.  Ginsburg further discloses wherein the reservoir is disposable ([0118] saline bag 339 may be disposable).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a disposable reservoir to prevent cross contamination as taught by Ginsburg ([0118] which states “An advantage of the system as illustrated is that all the portion of the system that are in contact with 
Regarding claim 9, Kulstad discloses at least one tube (108) for connecting the heat exchanger to the esophageal heat transfer device ([0116] which states “…a network of tubular structures 108 for circulating the heat transfer medium 106 between the heat transfer device 102 and the heat exchanger 104.”).
Regarding claim 16, the combination teaches the invention substantially as claimed, as set forth above for claim 1.  Kulstad further teaches certain embodiments may utilize a controller ([0109]), and gives an example of a controller that may employ a cascading proportional integrated differential (PID) control scheme.  Ginsburg discloses (e) at least one processor ([0122] controller unit 344); (f) at least one operator interface configured to provide input to the processor ([0123-124] manual input unit 351 enables operator to input operating parameters to the control unit 344); (g) at least one input device ([0122] sensors provide data input for the control unit 344); and (h) at least one memory device that stores a plurality of instructions ([0107] control unit may be controlled based on proportional, derivative, or integral control schemes or other mathematical models, which would necessarily require a memory to be held within the device), which when executed by the at least one processor, cause the at least one processor to: (i) operate with the at least one operator interface to receive a criterion for a feedback parameter ([0124] operator may provide by means of the manual input unit 351 a desired and monitored parameter); (ii) operate with the at least one input device to receive a measured value for the feedback parameter ([0124] data from sensors 348, 349 provide sensed data for the parameter); (iii) determine whether the measured 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized processor, operator interface, input device, and memory of Ginsburg so as to coordinate the data and selectively actuate the various units of the system to achieve and maintain parameters as taught by Ginsburg ([0125]).
Regarding claim 17, Kulstad discloses wherein the feedback parameter is patient temperature ([0111] which states “A detecting unit or sensor can act as a feedback device for detecting a parameter, such as patient temperature or presence of air in the line, and outputting a feedback signal relative to the control variable.”) and Ginsburg discloses wherein the feedback parameter is patient temperature ([0123] operator may input a pre-selected temperature).
Regarding claim 18, the combination of Kulstad and Ginsburg teaches the invention substantially as claimed, as set forth above for claim 17.  Ginsburg further discloses wherein the criterion for patient temperature is a temperature range ([0126] target temperature is surrounded by an upper variance set point temperature and lower variance set point temperature; [0107] control unit maintains temperature within a range).  

Regarding claim 19, Kulstad teaches maintaining the patient’s body temperature, for example below 34oC, between about 34oC and about 37oC, or at about 37oC ([0107]).  
While Kulstad does not specifically teach the range is between about 33oC and about 36oC, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a range between about 33oC and about 36oC, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 20, the combination of Kulstad and Ginsburg teaches the invention substantially as claimed, as set forth for claim 16.  Ginsburg further discloses wherein the operational setting is a temperature of the heat transfer medium or a flow rate of the heat transfer medium ([0125] control unit changes how much heat is removed from the heat transfer medium by the TE cooler depending on the compared target temperature to sensed temperature).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized processor, operator interface, input device, and memory of Ginsburg so as to coordinate the data and 
Regarding claim 25, Kulstad discloses wherein the heat transfer region has a surface area from about 50cm2 to about 350cm2 ([0091]).
Regarding claim 26, Kulstad discloses wherein the esophageal heat transfer device holds between about 0.02 liters and about 0.1 liters of heat transfer medium as Kulstad teaches an esophageal heat transfer device with the same dimensions ([0090-0091]) as the claimed esophageal heat transfer device and would therefore hold the same amount of heat transfer medium.  
Regarding claim 27, the combination of Kulstad and Ginsburg teaches the invention substantially as claimed, as set forth for claim 1 above.  The combination of Kulstad and Ginsburg is silent regarding wherein the reservoir holds between about 1 liter of heat transfer medium and about 3 liters of heat transfer medium.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a reservoir sized as claimed, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad and Ginsburg as applied to claim 1 above, and further in view of Kochanek et al. (US 2010/0121273), hereafter Kochanek.
Regarding claim 4, the combination of Kulstad and Ginsburg teaches the invention substantially as claimed, as set forth above for claim 1 above.  The combination of Kulstad and Ginsburg is silent regarding further comprising an adapter 
However, Kochanek teaches a system and methods for inducing hypothermia in a patient further comprising an adapter for coupling the reservoir to the heat exchanger and wherein the disposable reservoir is attached to the heat exchanger via an adapter ([0057] a reservoir and heat exchange may comprise suitable fluid adapters) for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad and Ginsburg to further comprise an adapter for coupling the reservoir to the heat exchanger, such that the disposable reservoir is attached to the heat exchanger via an adapter, as taught by Kochanek, for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad and Ginsburg in view of Kochanek as applied to claim 4 above, and further in view of Allen (US 5154198), hereafter Allen.
Regarding claim 5, the combination of Kulstad, Ginsburg and Kochanek teaches the invention substantially as claimed, as set forth above for claim 4.  The combination of Kulstad, Ginsburg and Kochanek is silent regarding wherein the adapter comprises a compression seal.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad, Ginsburg and Kochanek such that the adapter comprises a compression seal, as taught by Allen, for the purpose of creating a fluid-tight seal with variable sized tubing.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad and Ginsburg as applied to claim 1 above, and further in view of Kreck et al. (US 2013/0030411), hereafter Kreck.
Regarding claims 7 and 8, the combination of Kulstad and Ginsburg teaches the invention substantially as claimed, as set forth above for claim 1.  The combination of Ginsburg and Kulstad is silent regarding wherein the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space.
However, Kreck teaches a system for cooling or warming a patient, wherein the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space (Par. 481: heat exchanger may have dimensions of about 20 cm x 10 cm x 2 cm, which is 400 cm3) for the purpose of keeping the heat exchanger at a more easily manageable size.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad and Ginsburg such that the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space, .
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad as applied to claim 16 above, and further in view of Edelman et al. (US 2013/0245729), hereafter Edelman.
Regarding claims 21 and 22, the combination of Kulstad, Ginsburg and Kochanek teaches the invention substantially as claimed, as set forth above for claim 16.  The combination of Kulstad, Ginsburg and Kochanek is silent regarding wherein the heat exchanger includes a variable speed motor, and wherein the operational setting is an operational speed of the variable speed motor.
However, Edelman teaches a system for managing patient temperature, wherein the heat exchanger includes a variable speed motor, and wherein the operational setting is an operational speed of the variable speed motor (Par. 53: variable speed pump 50 has speed varied by control unit to induce a higher or lower temperature as desired) for the purpose of affecting temperature of cooling fluid as desired.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad, Ginsburg and Kochanek such that the heat exchanger includes a variable speed motor, and wherein the operational setting is an operational speed of the variable speed motor, as taught by Edelman, for the purpose of providing an additional method to control temperature of cooling fluid as desired.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad and Ginsburg as applied to claim 16 above, and further in view of Worthen et al. (US 6582398), hereafter Worthen.
Regarding claims 23 and 24, the combination of Kulstad, Ginsburg and Kochanek teaches the invention substantially as claimed, as set forth above for claim 16.  The combination of Ginsburg, Kulstad and Kochanek is silent regarding wherein the feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of the heat transfer medium; and (c) ascertaining a difference between the first temperature and the second temperature.
However, Worthen teaches a system for managing patient temperature, wherein a feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of the heat transfer medium; and (c) ascertaining a difference between the first temperature and the second temperature (Col. 6, Lines 55-61: regulation of coolant temperature involves measuring the coolant temperature at two locations and calculating the temperature difference between the two locations to determine the actual rate of heat loss by the patient; Col. 7, Lines 8-23: based on the coolant temperature difference, can adjust catheter activation as needed) for the purpose of being able to determine an actual versus target cooling rate.
.
Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Ginsburg teaches away from the presently claimed invention as it specifically disparages and teaches away from a power supply capable of providing peak power of less than 100 Watts.  This is not found to be persuasive.  Ginsburg states that the ranges specified are an estimate of suitable peak power capability, that the power supply will most commonly be thermostatically controlled in response to a temperature sensor in the body of the catheter and that the actual effective power transmitted to the patient will therefore typically be much less than the peak power capacity of the system power supply ([0095]).  Ginsburg additionally teaches that the power needed can be estimated for a person having a body mass of 75 kg and a specific heat of 4186 Joules/oC-Kg then a warming rate of 1oC/hr will require the catheter to transfer heat to the patient at a rate of about 87 Watts ([0093]) and that in removal of heat, the power required to cool will be largely dependent on the efficiency 
Applicant argues that the principle of operation of an intravascular catheter and an esophageal heat transfer device are different and Ginsburg estimate of the necessary power requirements are specific to the intravascular catheter and system described in Ginsburg.  This is not found to be persuasive.  Ginsburg’s estimate of necessary power is based on the change in the patient’s internal body temperature over time and is not dependent on the specifics of the catheter.  It is a way to estimate the power required to change the temperature of the body.  This estimation does not take into account the mode of heat transfer, and therefore, the fact that Ginsburg is intravascular and the claims recite an esophageal heat transfer device does not change how the estimation is achieved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,895,418 to Saringer teaches a device for producing cold therapy where the apparatus 300 is a table top plug-in unit which operates with between 50 to 200 watts input power.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794